Case 3:21-cv-00245-HEH Document 4 Filed 06/17/21 Page 1 of 2 PagelD# 76

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

CLAUDE OWEN WILSON, )
Plaintiff,
Vv. Civil Action Number 3:21CV245
THE GEO GROUP, INC,
Defendant.
MEMORANDUM OPINION

(Dismissing Action Without Prejudice)

Plaintiff, a Virginia prisoner, filed this action in the Circuit Court for the County
of Brunswick. Defendant removed that action to this Court. By Memorandum Order
entered on May 11, 2021, the Court concluded that Plaintiff's Complaint failed to comply
with Federal Rule of Civil Procedure 8(a) and directed Plaintiff to file a complaint that
complied with Federal Rule of Civil Procedure 8(a) within twenty (20) days of the date of
entry thereof. The Court warned Plaintiff that if he failed to file an appropriate complaint
within the above time period, the action would be dismissed without prejudice. See Fed.
R. Civ. P. 41(b).

More than twenty (20) days have elapsed since the entry of the May 11, 2021

Memorandum Order and Plaintiff has not filed an appropriate complaint or otherwise
Case 3:21-cv-00245-HEH Document 4 Filed 06/17/21 Page 2 of 2 PagelD# 77

responded to that Memorandum Order. Accordingly, the action will be dismissed
without prejudice.
An appropriate Order will accompany this Memorandum Opinion.

ANW~ /s/

HENRY E. HUDSON
Date: Aun (2624 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia

 
